Exhibit 10.23

 

AMENDED AND RESTATED

 

 

 

NOTICE OF GRANT OF STOCK OPTIONS

 

SITEL Corporation

 

AND SIGNATURE PAGE TO OPTION AGREEMENT

 

111 South Calvert Street

 

 

 

Suite 1900

 

 

 

Baltimore, MD 21202

 

 

 

 

 

[Optionee name]

 

 

 

[Optionee address]

 

Option No.

 

 

You have been granted an option pursuant to the Amended and Restated SITEL
Corporation 1995 Employee Stock Option Plan (the “Plan”).

 

The terms of the option are evidenced in the attached Amended and Restated
Option Agreement (“Option Agreement”), to which this Amended and Restated Notice
of Grant of Stock Options (“Notice of Grant”) serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

 

Optionee:

 

Number of Option Shares:

 

Original Grant Date:

 

Amendment Date:

 

October 16, 1998

 

 

 

Option Exercise Price:

 

Three and 50/100 Dollars ($3.50)

 

 

 

Latest Expiration Date:

 

November 11, 2006

 

The date or dates on which the option becomes exercisable is governed by
Section 3 of the Option Agreement, subject to additional terms and conditions
set forth in the Option Agreement and the Plan.  In no event shall the option be
exercisable after the Latest Expiration Date.

 

 

By your signature and the Company’s signature below, you and the Company agree
that the option contained in the attached Option Agreement is granted under and
governed by the terms and conditions of the Plan, of which you have received a
copy.

 

 

SITEL CORPORATION

 

OPTIONEE

 

 

 

 

 

 

By:

 

 

 

 

October 16, 1998

 

Date:

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

OPTION AGREEMENT

(Non-qualified Stock Option)

 

AMENDED AND RESTATED

SITEL CORPORATION 1995 EMPLOYEE

STOCK OPTION PLAN

 

THIS AGREEMENT amends and restates, as of the Amendment Date, the Agreement
originally entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant, which serves as the
signature page to this Option Agreement and is incorporated herein by this
reference.  All other capitalized terms used and not otherwise defined herein
shall have the meanings given them in the Amended and Restated SITEL Corporation
1995 Employee Stock Option Plan (“Plan”).

 

1.                                       Grant of Option.  The Company hereby
grants to Optionee the option (“Option”) to purchase, up to and including in the
aggregate, that number of shares of voting common stock of the Company, with a
par value of $.001 each (the “Stock”) equal to the Number of Option Shares at
the Option Exercise Price, subject in all respects to the terms and provisions
of the Plan, which has been adopted by the Company and which is incorporated
herein by reference.

 

2.                                       Option Exercise Price.  The Option
Exercise Price as established by the Committee exceeds the Fair Market Value of
a share of the Stock on the Amendment Date as determined in accordance with the
Plan.

 

3.                                       When Option Is Exercisable; When Option
Is Vested.  Section 3(a) specifies the date or dates upon which this Option
becomes exercisable.  Sections 3(b) and 3(c), whichever is applicable, specifies
the date or dates upon which this Option becomes nonforfeitable (“Vested”), and
Section 3(c) specifies certain special exercise provisions that apply in such
event.  For the avoidance of doubt, as used in this Agreement the term “Vested”
has the meaning specified in this Section 3 rather than the definition of such
term contained in the Plan.

 

(a)                                  Exercise of Option. This Option shall
become exercisable in the installments specified below following the $9.00 Share
Price Event (as defined below); provided that any portion of the Number of
Option Shares which has not become exercisable prior to the Normal Vesting Date
shall become exercisable on the Normal Vesting Date.  The “$9.00 Share Price
Event” occurs when the average of the closing prices for the Company’s Common
Stock as reported on the New York Stock Exchange throughout a consecutive thirty
day trading period equals or exceeds Nine Dollars ($9.00) per share.  Upon the
occurrence of the $9.00 Share Price Event, this Option shall become exercisable
in an initial installment which permits the purchase of twenty percent (20%) of
the Number of Option Shares for each annual anniversary date if any (up to five)
which has occurred since October 16, 1998, rounded down to the nearest whole
share; subsequent installments, if any, shall become exercisable on subsequent
annual anniversaries of October 16, 1998

 

2

--------------------------------------------------------------------------------


 

and shall permit the purchase of twenty percent (20%) of the Number of Option
Shares.   Once an Option installment becomes exercisable, it shall remain
exercisable until expiration, cancellation, or termination of this Option.  This
Option may be exercised during such period only in accordance with the other
provisions of this Option Agreement and the terms of the Plan.  In no event may
this Option be exercised after the Latest Expiration Date.

 

(b)                                 Normal Vesting. This Option shall become
Vested on May 12, 2006 (“Normal Vesting Date”); provided however that the
provisions of Section 3(c) shall apply instead of the provisions of this
Section 3(b) if the event described in Section 3(c) occurs.

 

(c)                                  Accelerated Vesting.  If either of the
following performance goals (as adjusted from time to time pursuant to
Section 4, the “Performance Goals”) is achieved by the Company on any date prior
to the Normal Vesting Date, as determined by the Compensation Committee in its
sole discretion, then the provisions of this Section 3(c) shall apply instead of
the provisions of Section 3(b):

 

PERFORMANCE GOALS

 

(1)                                  Revenue/Operating Margin Goal.  The Company
has (i) annual revenues of Two Billion Dollars ($2,000,000,000) or more
(“Revenue Goal”) and (ii) an average operating margin (expressed as a
percentage) of ten and one-half percent (10.5%) or more during the four
consecutive fiscal quarters ending with a quarter in which the Revenue Goal is
achieved (“Operating Margin Goal”) (the Revenue Goal and Operating Margin Goal
are collectively referred to as the “Revenue/Operating Margin Goal”).  The
Revenue Goal is met if the Company has Five Hundred Million Dollars
($500,000,000) or more in revenues during a fiscal quarter of the Company, as
reported on the Company’s 10-Q filed for such quarter.  Whether the Operating
Margin Goal is met is determined by dividing total operating income for such
entire four consecutive fiscal quarter period by total revenues for the same
period, as derived from the information reported in the Company’s periodic
reports filed with the Securities and Exchange Commission pursuant to
Section 13(a) or 15(d) of the Securities Exchange Act of 1934.  For purposes of
the Operating Margin Goal, “operating income” means operating income before
interest, taxes and extraordinary gains and losses as shown in the Company’s
consolidated statements of income (loss); or

 

(2)                                  Share Price Goal.       The average of the
closing prices for the Company’s Common Stock as reported on the New York Stock
Exchange throughout a consecutive six-month period ending before the Normal
Vesting Date equals or exceeds Thirty Dollars ($30.00) per share (the “Share
Price Goal”).

 

3

--------------------------------------------------------------------------------


 

If one of the two Performance Goals is achieved before the Normal Vesting Date,
this Option shall become Vested on the date on which the Company files its 10-Q
reporting financial results which meet or exceed the Revenue/Operating Margin
Goal or on the date that the Share Price Goal has been met (in either case, the
“Accelerated Vesting Date”).  This Option shall be exercisable according to the
same schedule set out in Section 3(a) above, except that if the Accelerated
Vesting Date occurs before the $9.00 Share Price Event then the initial
installment described in Section 3(a) shall be exercisable on the Accelerated
Vesting Date and the subsequent installments, if any, described in
Section 3(a) shall be exercisable on the subsequent annual anniversaries of
October 16, 1998; provided that the legal representative of a deceased Optionee
who dies on or after the Accelerated Vesting Date and an Optionee who achieves
age fifty-five (55) or becomes Totally and Permanently Disabled on or after the
Accelerated Vesting Date and while employed by the Company or its subsidiaries,
but before all installments of this Option have become exercisable in accordance
with Section 3(a), shall not be limited to annual installments but instead may
purchase up to 100% of the Number of Option Shares covered by this Option
beginning on the later of the Accelerated Vesting Date or the date of such
death, achievement of age 55 or Total and Permanent Disability; and provided
further that any portion of the Number of Option Shares which has not become
exercisable prior to May 12, 2006 shall become exercisable on such date.

 

4.                                       Adjustment of Performance Goals.  If
more than 50% of the Company’s annual revenue growth during any fiscal year
(including any short fiscal year) ending on or before December 31, 2001 results
from one or more acquisitions or mergers entered into after December 26, 1996,
as determined by the Compensation Committee in its sole discretion, the Revenue
Goal may be increased by the Compensation Committee in order to fairly
compensate for such excess revenue growth from acquisitions or mergers.

 

5.                                       [Reserved]

 

6.                                       Effect of Termination of Employment.

 

(a) (1)  If, prior to the date on which this Option becomes Vested, the
employment of Optionee with the Company or any Subsidiary terminates For Cause
as determined by the Compensation Committee in its discretion, then this Option
shall immediately expire upon such termination of employment.  (2) If, prior to
the date on which this Option becomes Vested, the employment of Optionee with
the Company or any Subsidiary terminates for any reason other than death or
Total and Permanent Disability or termination of employment For Cause, then any
portion of this Option which has not become exercisable under Section 3(a) shall
immediately expire upon such termination of employment and any portion of this
Option which has become exercisable under Section 3(a) shall remain exercisable
until 12:00 Midnight on the three-month anniversary of the date of such
termination of employment at which time this Option shall expire.

 

(b)                                 If, prior to the date on which this Option
becomes Vested, the

 

4

--------------------------------------------------------------------------------


 

employment of Optionee with the Company or any Subsidiary terminates by reason
of death or Total and Permanent Disability, then this Option shall Vest as to a
prorated Number of Option Shares upon such date of termination of employment,
such Vested Option as to such prorated Number of Option Shares shall be
exercisable during a period of six (6) months following the earlier of the
occurrence of the $9.00 Share Price Event or the Normal Vesting Date (but in any
event no later than the Latest Expiration Date), and any unexercised portion of
such Vested Option as to such prorated Number of Option Shares shall expire at
the end of such six (6) month period. This Option shall expire on the date of
termination of employment as to the Number of Option Shares which is in excess
of the prorated Number of Option Shares.  The prorated Number of Option Shares
shall be equal to the Number of Option Shares granted pursuant to this Agreement
multiplied by a fraction, the numerator of which is the number of whole months
(not greater than sixty (60)) which the Optionee has been employed by the
Company since December 26, 1996 and the denominator of which is sixty (60).  Any
exercise of Vested Options following Optionee’s death shall be made only by the
deceased Optionee’s executor or administrator or other duly appointed
representative reasonably acceptable to the Committee, unless the deceased
Optionee’s Will specifically devises such Option, in which case such exercise
shall be made only by the beneficiary of such specific devise.  If a deceased
Optionee’s personal representative or the beneficiary of a specific devise under
such deceased Optionee’s Will is entitled to exercise any Option pursuant to the
preceding sentence, then such representative or beneficiary shall be bound by
all of the terms and provisions of the Plan and the applicable Option Agreement
which would have applied to the deceased Optionee.

 

(c)                                  Optionee shall be deemed to have a
“termination of employment” upon his or her ceasing to be employed by any of the
Company or a Subsidiary or by a corporation assuming this Option in a
transaction to which Section 424(a) of the Code applies.  The Committee in its
discretion may determine whether any leave of absence constitutes a termination
of employment for purposes of the Plan and the impact, if any, of such leave of
absence on Options theretofore granted under the Plan.  Such determination of
the Committee shall be final, binding, and conclusive.

 

(d)                                 Notwithstanding any provision in the Plan to
the contrary, an Optionee whose employment with the Company terminates for any
reason after the Options granted to such Optionee become Vested shall be
permitted to exercise such Options at the same times set forth in Sections
3(a) and 3(c) of this Option Agreement and subject to the same conditions as
would have been applicable under this Option Agreement had the Optionee
continued to be employed by the Company.  For purposes of clarity, the following
sections of the Plan are expressly superseded by the provisions of this Option
Agreement:  Section 7(j)(ii) of the Plan, which provides generally that Options
which are Vested at the time that a Participant ceases to be an Employee (other
than because of death, Total and Permanent Disability, or For Cause) shall
expire at 12:00 Midnight on the three-month anniversary of the date that the
Participant ceases to be an Employee; Section 7(k)

 

5

--------------------------------------------------------------------------------


 

of the Plan, which provides generally that Options which are Vested, or which
become Vested by reason of a Participant’s death, at the time that a Participant
ceases to be an Employee by reason of death shall expire one year after the
Participant’s death; Section 7(l) of the Plan, which provides generally that
Options which are Vested, or which become Vested by reason of a Participant’s
Total and Permanent Disability, at the time that a Participant ceases to be an
Employee by reason of his or her Total and Permanent Disability, shall expire
three months after such date; and Section 7(m) of the Plan, which provides
generally that Options which are Vested at the time that a Participant ceases to
be an Employee by reason of termination For Cause shall expire upon such
termination For Cause.

 

7.                                       Manner of Exercise.  As to any portion
or all of this Option which is then exercisable, this Option shall be exercised
by Optionee delivering all of the following to the Company prior to the
expiration, cancellation or termination of this Option:

 

(a) a written notice of exercise duly signed by Optionee, in the form attached
to this Option Agreement as Exhibit A;

 

(b) a certified or cashier’s check (or other form of payment which is
satisfactory to the Company in its sole discretion) representing full payment of
the Option Exercise Price for the shares of Stock being purchased;

 

(c) a Voting Agreement duly signed by Optionee, in the form attached to this
Option Agreement as Exhibit B, if Optionee has not previously executed and
delivered to the Company a Voting Agreement covering the shares of Stock issued
or issuable pursuant to this Option; and

 

(d) an Irrevocable Proxy duly signed by Optionee, in the form attached to the
Voting Agreement, if Optionee has not previously executed and delivered to the
Company an Irrevocable Proxy covering the shares of Stock issued or issuable
pursuant to this Option.

 

Optionee acknowledges that before any shares will be delivered to Optionee
pursuant to exercise of this Option, provision must be made for the satisfaction
of all requirements, if any, for withholding taxes, either by the Optionee
paying to the Company the amount of withholding taxes or, if the Company
consents, by withholding from the shares issued to Optionee the number of shares
having a value equal to the withholding taxes due.

 

8.                                       Non-Transferability.  This Option may
not be transferred in any manner otherwise than by Will or the laws of descent
and distribution, and may be exercised during the lifetime of the Optionee only
by the Optionee or his or her legal representative.  The terms of this Option
Agreement shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Optionee.

 

9.                                       Subject to Plan.  Optionee acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof.  Optionee accepts this Option

 

6

--------------------------------------------------------------------------------


 

subject to all the terms and provisions of the Plan.  Optionee agrees to accept
as binding, conclusive, and final all decisions and interpretations of the
Compensation Committee upon any questions arising under the Plan or this Option
Agreement.

 

10.                                 No Rights as Shareholder.  Optionee shall
have no rights as a shareholder in respect of shares of Stock as to which this
Option shall not have been duly exercised and all payments and other deliveries
therefor made as provided in Section 7 and shall have no rights with respect to
such shares of Stock which are not expressly conferred by the Plan.

 

11.                                 No Right to Continued Employment.  Nothing
in this Option Agreement shall confer or be deemed to confer upon Optionee the
right to continue in the employ of the Company or any Subsidiary or affect the
right of the Company or any Subsidiary to terminate the employment of Optionee
with or without cause.

 

12.                                 Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Nebraska, without
reference to the conflict of laws principles of such State.

 

13.                                 Venue.  With respect to any claim arising
out of this Option, Optionee hereby (a) irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nebraska and the United States
District Court located in the City of Omaha, Nebraska; (b) irrevocably waives
any objection which Optionee may have at any time to the venue of any suit,
action or proceeding arising out of or relating to this Option Agreement brought
in any such court and irrevocably waives any claim that such suit, action or
proceeding is brought in an inconvenient forum; and (c) irrevocably waives the
right to object, with respect to such claim, suit, action or proceeding brought
in any such court, that such court does not have jurisdiction over Optionee.

 

14.                                 Waiver.  Nothing in the Plan or in the
Optionee’s contract of employment shall be construed as giving to Optionee a
right to be designated for participation in the Plan or to receive, or be
considered for, an option under the Plan.  Neither an option nor the shares to
which it relates shall be pensionable for any purpose.  The rights and
obligations of Optionee under the terms or conditions of his office or
employment shall not be affected by Optionee’s participation in the Plan or any
right Optionee may have to participate in the Plan.   An Optionee who
participates in the Plan waives all and any rights to compensation or damages in
consequence of the termination of Optionee’s office or employment with any SITEL
group company for any reason whatsoever insofar as those rights arise, or may
arise, from Optionee ceasing to have rights under, or be entitled to exercise
this Option or any other option under, the Plan as a result of such termination
or from the loss or diminution in value of such rights or entitlement.  If
necessary, Optionee’s terms of employment shall be varied accordingly.

 

[End of document]

 

7

--------------------------------------------------------------------------------

 